Citation Nr: 1009333	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of left eye 
trauma, status post cataract removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In August 2008 the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was provided a VA examination in January 2005 in 
response to his claim for service connection.  After 
reviewing the claims folder, including the service treatment 
records, the VA examiner noted that the Veteran had a foreign 
object removed from his eye during service in August 1991 and 
was involved in a motor vehicle accident in October 1991.  
The examiner specifically discussed a note dated October 31, 
1991 referring to a motor vehicle accident that occurred on 
October 9, 1991 and had caused back pain, and the examiner 
stated that there is no remark regarding blunt trauma to the 
head in this note.  In the impression, the examiner remarked 
that the Veteran had stated no blunt head trauma during the 
motor vehicle accident, but that it is likely that the 
Veteran's left eye cataract is traumatic and "is resolved of 
blunt head/ocular traumas in the past."  

The Veteran's service treatment records document the removal 
of a foreign body from the left eye in August 1991 and his 
involvement in an October 1991 motor vehicle accident.  The 
service treatment records contain a consultation sheet 
containing a referral to Dr. Lyons dated October 31, 1991 and 
Dr. Lyons' consultation report of November 4, 1991.  This 
consultation report does contain the notation that the 
Veteran had suffered blunt trauma to the head from a 
dislodged rear view mirror in the October 9, 1991 motor 
vehicle accident.  The service treatment records also contain 
a handwritten progress note from the University of Washington 
Medical Centers Harborview Medical Center that states that 
the Veteran hit his left orbit, above the eye.  There are 
also other records suggesting possible head trauma in the 
motor vehicle accident in October 1991, including the report 
of a normal head CT scan in October 1991.

The January 2005 VA examiner's medical opinion was predicated 
on the premise that the Veteran had not incurred blunt head 
trauma in service.  As service records do refer to such 
trauma in relation to the October 1991 motor vehicle 
accident, a new medical opinion is required.  When VA 
undertakes to provide the Veteran with a VA examination, the 
Board must ensure that such an examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. at 312.  Therefore, upon 
remand, the Veteran should be provided a new VA examination 
to determine the etiology of any current left eye disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye 
examination.  The claims folder or copies 
of relevant evidence from the claims 
folder, and a copy of this remand, must 
be made available to and be reviewed by 
the examiner.  

After reviewing the claims folder and 
performing any necessary testing, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current left eye disability is due to 
an incident of the Veteran's active duty 
service, including the removal of a 
foreign object from his eye in August 
1991 and any head trauma incurred during 
an October 1991 motor vehicle accident.    

The rationale for any opinions should 
also be provided.

2.  If any of the benefits sought on 
appeal are not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


